J-A09035-20

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,          :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
               Appellee                :
                                       :
         v.                            :
                                       :
KAREEM SAVAGE,                         :
                                       :
               Appellant               :    No. 787 WDA 2019

       Appeal from the Judgment of Sentence Entered April 17, 2019
                in the Court of Common Pleas of Erie County
           Criminal Division at No(s): CP-25-CR-0000154-2018

BEFORE: SHOGAN, J., MURRAY, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:              FILED SEPTEMBER 18, 2020

     Kareem Savage (Appellant) appeals from the April 17, 2019 aggregate

judgment of sentence of life imprisonment after a jury found him guilty of

one count each of assault by life prisoner, assault by prisoner, aggravated

assault, and third-degree murder. Upon review, we affirm.

     We glean the following from the record.       On September 1, 2016,

Appellant was serving a life sentence at SCI Albion in the Delta Alpha

housing unit. Anthony Wilson (Victim) was also an inmate in that unit. At

approximately 3:25 p.m., after inmates began coming into the day room

from the outdoor recreation area, corrections officer Ethan Smith heard a

commotion and observed several inmates fighting.     Officer Smith reported

the fight on the prison radio system and began to lock down the area.




___________________
* Retired Senior Judge assigned to the Superior Court.
J-A09035-20

         Corrections officer Keith Conley entered the day room within seconds

of the radio call and ordered the inmates to return to their respective cells.

As the group returned to their cells, two inmates remained prone on the

ground: Rosco Brown and Victim. Victim was unresponsive. Once the area

was secured, Victim was transported to the hospital.

         A surveillance camera captured the prison fight.1     The camera was

programmed to pan continuously across the Delta Alpha housing block. As it

panned, it captured part of the altercation before panning past the day

room. Within seconds, the radio call alerted the control room to take manual

control of the camera, and the operator refocused the camera directly on the

fight.

         Based on the prison investigation, prison officials believed that George

Spoonhour initially knocked Victim to the ground before joining in a separate

altercation with Shanne Jones-Coleman and Antwan Sheppard against

Brown.      After Spoonhour knocked Victim onto the ground, Appellant was

identified on the surveillance video punching Victim and, once Victim was

prone and unresponsive, stomping repeatedly on Victim’s face with his

prison-issued boots.



1 Two videos were introduced at Appellant’s jury trial. The first video
(Exhibit 2-A) captured the altercation and some of the aftermath; the
second video (Exhibit 2-B) was a sequential continuation of what was
captured in the first video, showing the aftermath of the altercation and
Appellant returning to his cell. See N.T., 2/12/2019, at 58-59 (explaining
the relationship between the two videos).

                                       -2-
J-A09035-20

        At the hospital, Victim was diagnosed with a nasal fracture, a tear

above his right eyebrow, swelling of the brain, and blood on his brain, which

caused his brain to shift to the side. He remained in a persistent vegetative

state, requiring continuous mechanical ventilation to breathe. Over the next

couple months, Victim was transported multiple times between skilled

nursing facilities and hospitals due to blood infections and severe pneumonia

resulting from the continuous ventilation. On November 21, 2016, Victim’s

family decided to cease medical care and begin comfort care.       Victim was

placed on a morphine drip the following day.         Victim passed away on

December 6, 2016.

        As a result of the foregoing, Appellant was charged with one count

each of assault by life prisoner, assault by prisoner, aggravated assault, and

criminal homicide. Appellant proceeded to a jury trial on February 12-13,

2019.    At trial, the Commonwealth introduced, inter alia, forensic autopsy

reports from Dr. Ashley Zezulak and Dr. Lauren Huddle, DNA evidence, and

the surveillance videos.

        Dr. Zezulak performed Victim’s autopsy, and concluded that Victim’s

cause of death was acute morphine overdose based on the level of morphine

found in Victim’s toxicology screen. Victim’s death certificate stated that the

cause of death was morphine toxicity, which was due to multi-organ failure,

which was due to long-term intubation and being in a vegetative state,

which was due to head trauma from the prison altercation.


                                     -3-
J-A09035-20

      At trial,2 Dr. Huddle testified that Victim had been on a morphine drip

for two weeks prior to his death. Dr. Huddle noted that his morphine level

was within the therapeutic range, and Victim’s genotype contained an

indicator that Victim may have required higher doses of morphine for

adequate pain control.     Based on the foregoing, Dr. Huddle did not agree

with Dr. Zezulak that a morphine overdose was the cause of Victim’s death.

Rather, based on her investigation, Dr. Huddle concluded that Victim’s cause

of   death   was   “bilateral   acute   and   bronchial   pneumonia   …   due   to

complications of blunt force trauma of the head.” N.T., 2/12/2019, at 210;

see also Dr. Huddle’s Report, 2/1/2019, at 5 (unnumbered). Specifically,

“[t]he initial event that caused his death was the blunt force trauma to his

head, which was sustained on September 1st of 2016. Following that event,

he remained unconscious and under continuous medical care, and he

ultimately died due to those complications on December 6th, 2016.”          N.T.,

2/12/2019, at 210; see also Dr. Huddle’s Report, 2/1/2019, at 5

(unnumbered).      When asked on cross-examination if Victim could have

received more medical care instead of only comfort care, Dr. Huddle testified



2 Dr. Zezulak was no longer employed by ForensicDX, the company that
performed Victim’s autopsy, at the time of Appellant’s trial. ForensicDX
tasked one of its current forensic pathologists, Dr. Huddle, with reviewing
Dr. Zezulak’s autopsy report in preparation for the trial. Dr. Huddle did so,
and also reviewed the autopsy photographs, Victim’s medical records, and
histologic slides (slides created from pieces of Victim’s organs for
examination under a microscope) to create her own forensic autopsy report
for Victim. N.T., 2/12/2019, at 155-57.

                                        -4-
J-A09035-20

in her opinion that Victim could have continued to receive medical care, but

it “would have just prolonged the inevitable.” N.T., 2/12/2019, at 224.

     Regarding the DNA evidence, Appellant’s boots were confiscated on

September 1, 2016, for processing.     Following testing, it was determined

that the right sole, left toe, and left sole contained DNA mixtures. The DNA

profile obtained from the known reference sample for Victim matched the

DNA profile from the right sole and left sole of Appellant’s boots.   In the

mixture on the left toe, Victim could not be excluded as a contributor to the

major component. Id. at 179-80.

     After viewing the video of the altercation multiple times during the

Commonwealth’s case-in-chief, the jury requested and viewed the video

three more times at regular speed, and three times at half speed, during

deliberations. The jury found Appellant guilty as indicated above.

     On April 17, 2019, the trial court sentenced Appellant to a term of life

imprisonment for assault by life prisoner and a consecutive term of 20 to 40

years of incarceration for third-degree murder.      The trial court granted

Appellant’s oral request for an extension of time to file a post-sentence

motion. N.T., 4/17/2019, at 9-10. Thus, on May 7, 2019, Appellant timely

filed a post-sentence motion challenging the sufficiency and weight of the

evidence based on an argument that no evidence was presented to establish

that Victim’s death resulted from the prison altercation.     The trial court

denied Appellant’s post-sentence motion the next day.


                                    -5-
J-A09035-20

      This timely-filed notice of appeal followed.3     On appeal, Appellant

challenges the sufficiency and weight of the evidence. Appellant’s Brief at 3.

      Preliminarily, we note that the trial court found Appellant’s claims on

appeal waived because his “concise statement [wa]s too vague to allow the

[trial] court to identify the pertinent issues[.]”      Trial Court Opinion,

8/7/2019, at 1 (unnecessary capitalization omitted).       In pertinent part,

Appellant’s concise statement provided as follows.

      1. Was the weight of the evidence supported by the evidence?

      2. Was the verdict of the jury supported by the sufficiency of the
         evidence?

      3. The trial transcript is not yet prepared and counsel would
         specifically request to amend these matters upon completion
         of the transcript.[4]

Pa.R.A.P. 1925(b) Statement, 7/1/2019.

      We consider waiver based on a deficient Pa.R.A.P. 1925(b) statement

mindful of the following.

      “When the trial court has to guess what issues an appellant is
      appealing, that is not enough for meaningful review.”
      Commonwealth v. Dowling, 778 A.2d 683, 686 (Pa. Super.
      2001). “When an appellant fails adequately to identify in a
      concise manner the issues sought to be pursued on appeal, the
      trial court is impeded in its preparation of a legal analysis which

3Both Appellant and the trial court complied with the mandates of Pa.R.A.P.
1925.

4  The trial transcripts were filed on July 1, 2019, the same day Appellant
filed his Pa.R.A.P. 1925(b) statement. Although Appellant sought leave to
amend his concise statement after the completion of the trial transcript, as
of more than one month after the filing of the transcripts, no amendment
had been filed. See Trial Court Opinion, 8/7/2019, at 1 n.1.

                                     -6-
J-A09035-20

     is pertinent to those issues.” In re Estate of Daubert, 757 A.2d
     962, 963 (Pa. Super. 2000). “In other words, a [c]oncise
     [s]tatement which is too vague to allow the court to identify the
     issues raised on appeal is the functional equivalent of no
     [c]oncise [s]tatement at all.” Dowling, 778 A.2d at 686.

Commonwealth v. Seibert, 799 A.2d 54, 62 (Pa. Super. 2002).

     We have repeatedly held that [i]n order to preserve a challenge
     to the sufficiency of the evidence on appeal, an appellant’s
     [Rule] 1925(b) statement must state with specificity the element
     or elements upon which the appellant alleges that the evidence
     was insufficient. … Therefore, when an appellant’s 1925(b)
     statement fails to specify the element or elements upon which
     the evidence was insufficient[,] ... the sufficiency issue is waived
     on appeal.

Commonwealth v. Ellison, 213 A.3d 312, 320-21 (Pa. Super. 2019)

(citations and quotation marks omitted).    “Such specificity is of particular

importance in cases where[] the appellant was convicted of multiple

crimes[,]   each   of   which   contains   numerous     elements    that    the

Commonwealth must prove beyond a reasonable doubt.” Commonwealth

v. Brown, 186 A.3d 985, 990 (Pa. Super. 2018) (citation and quotation

marks omitted).

     In the instant case, Appellant was convicted of assault by life prisoner,

assault by prisoner, aggravated assault, and third-degree murder. Each of

these crimes involves multiple elements.    In Appellant’s Pa.R.A.P. 1925(b)

statement, he simply questioned, in boilerplate fashion, whether “the verdict

of the jury [was] supported by the sufficiency of the evidence[.]” Pa.R.A.P.

1925(b) Statement, 7/1/2019. Appellant failed to specify which element(s)

of which conviction(s) the Commonwealth failed to prove beyond a

                                    -7-
J-A09035-20

reasonable doubt. As such, the trial court was unable to identify the errors

Appellant intended to challenge on appeal. Consequently, we agree with the

trial   court    and      deem   Appellant’s    sufficiency     claim   waived.      See

Commonwealth v. Hoffman, 198 A.3d 1112, 1125 (Pa. Super. 2018)

(finding sufficiency claim waived for failing to specify the element(s) upon

which the evidence was lacking); Commonwealth v. Tyack, 128 A.3d 254,

260 (Pa. Super. 2015) (finding sufficiency claim waived because boilerplate

Pa.R.A.P.       1925(b)    statement   failed    to   specify    the    element(s)   the

Commonwealth failed to prove).

        We next turn to Appellant’s weight claim.

        As an initial matter, a challenge to the weight of the evidence
        must be preserved either in a post-sentence motion, by a written
        motion      before     sentencing,     or    orally      prior   to
        sentencing. Pa.R.Crim.P. 607(A)(1)–(3). “The purpose of this
        rule is to make it clear that a challenge to the weight of the
        evidence must be raised with the trial judge or it will be waived.”
        Comment to Pa.R.Crim.P. 607. If an appellant never gives the
        trial court the opportunity to provide relief, then there is no
        discretionary act that this Court can review. Commonwealth v.
        Thompson, 93 A.3d 478, 491 (Pa. Super. 2014). Further, []
        issues not presented in a court-ordered Pa.R.A.P. 1925(b)
        statement are deemed waived on appeal.7 Pa.R.A.P.
        1925(b)(4)(vii).

                ______
                7 We note that, even if [Jones] had raised the specific

                weight claim for the first time in his Rule 1925(b)
                statement, it would not have “undone” the waiver resulting
                from [his] failure to raise the specific weight claim in
                accordance with Pa.R.Crim.P. 607. Commonwealth v.
                Ali, [] 10 A.3d 282 ([Pa. Super.] 2010).




                                          -8-
J-A09035-20

Commonwealth v. Jones, 191 A.3d 830, 834-35 (Pa. Super. 2018) (some

footnotes omitted).

     In Appellant’s post-sentence motion, he challenged the weight of the

evidence with regard to his third-degree murder conviction. Specifically, he

averred that the evidence was lacking as to causation, and that the forensic

pathologists offered different opinions as to Victim’s cause of death. Post-

Sentence Motion, 5/7/2019, at 1-2 (unnumbered). In his Pa.R.A.P. 1925(b)

statement, Appellant presented this claim in boilerplate fashion, merely

asking whether “the weight of the evidence [was] supported by the

evidence[.]”   Pa.R.A.P. 1925(b) Statement, 7/1/2019.         Finally, in the

argument section of his brief, Appellant challenges the weight of the

evidence based on (1) inconsistent opinions about causation from Dr. Huddle

and Dr. Zezulak, (2) the video evidence, (3) his identification as the

assailant, and (4) the DNA mixture on Appellant’s boots. Appellant’s Brief at

7-13. Because Appellant improperly raised new theories of relief for the first

time on appeal (i.e., the video evidence, his identification, and the DNA

mixture), his weight of the evidence claim based upon those theories is

waived. See Jones, 191 A.3d at 835 (“Simply put, since [Jones] failed to

raise his particular new weight theories before the trial court and the trial

court did not, therefore, review the new theories and weigh the evidence

according to it, there is no discretion for this Court to review.” (citation

omitted)).


                                    -9-
J-A09035-20

      Thus, the only weight claim Appellant preserved for appeal is that the

verdict   was   against   the   weight   of    the   evidence   based   upon   the

inconsistencies between the forensic reports of Dr. Huddle and Dr. Zezulak

regarding causation. We review this claim mindful of the following.

      “A verdict is against the weight of the evidence ‘where certain facts are

so clearly of greater weight that to ignore them or to give them equal weight

with all the facts is to deny justice.’”      Commonwealth v. Williams, 176

A.3d 298, 312 (Pa. Super. 2017) (quoting Commonwealth v. Lyons, 833

A.2d 245, 258 (Pa. Super. 2003)).

      When the challenge to the weight of the evidence is predicated
      on the credibility of trial testimony, our review of the trial court’s
      decision is extremely limited. Generally, unless the evidence is
      so unreliable and/or contradictory as to make any verdict based
      thereon pure conjecture, these types of claims are not
      cognizable on appellate review.

Commonwealth v. Gibbs, 981 A.2d 274, 282 (Pa. Super. 2009) (citations

omitted).

      We examine challenges to the weight of the evidence according to the

following standard.

      A motion for a new trial based on a claim that the verdict is
      against the weight of the evidence is addressed to the discretion
      of the trial court. A new trial should not be granted because of a
      mere conflict in the testimony or because the judge on the same
      facts would have arrived at a different conclusion. When a trial
      court considers a motion for a new trial based upon a weight of
      the evidence claim, the trial court may award relief only when
      the jury’s verdict is so contrary to the evidence as to shock one’s
      sense of justice and the award of a new trial is imperative so
      that right may be given another opportunity to prevail. The
      inquiry is not the same for an appellate court. Rather, when an

                                     - 10 -
J-A09035-20

      appellate court reviews a weight claim, the court is reviewing the
      exercise of discretion by the trial court, not the underlying
      question of whether the verdict was against the weight of the
      evidence. The appellate court reviews a weight claim using an
      abuse of discretion standard.

Commonwealth v. Jacoby, 170 A.3d 1065, 1080 (Pa. 2017) (citations and

quotation marks omitted).

      As discussed above, the trial court deemed Appellant’s concise

statement too vague to permit review.        However, in the event this Court

declined to find waiver, the trial court determined that Appellant’s claims

were without merit, noting that the jury had the benefit of the videotape of

the prison altercation, that defense counsel “pointed out and argued all the

discrepancies and inconsistencies in the evidence, and it was for the jury to

decide who [sic] to believe.” Trial Court Opinion, 8/7/2019, at 2.5

      On appeal, Appellant argues that Dr. Zezulak’s report should have

garnered greater weight than Dr. Huddle’s testimony or report because Dr.

Zezulak performed the physical autopsy of Victim.      Appellant’s Brief at 8.

Relying on Dr. Zezulak’s report, Appellant argues the guilty verdict for third-



5  We note that the trial court intermingles its analysis of Appellant’s
sufficiency-of-the-evidence and weight-of-the-evidence claims in its
Pa.R.A.P. 1925(a) opinion, likely due in part to Appellant’s intermingling of
these issues in his post-sentence motion and the vagueness of his concise
statement. Nonetheless, it is clear that the trial court considered Appellant’s
post-sentence motion challenging the weight of the evidence as to
causation, and denied that motion because the jury’s credibility
determinations and verdict were not “so contrary to the evidence as to shock
one’s sense of justice.” Trial Court Opinion, 8/7/2019, at 2. Thus, we need
not remand for the filing of a supplemental opinion.

                                    - 11 -
J-A09035-20

degree murder was against the weight of the evidence because Victim’s

“cause of death was morphine toxicity due to [Victim] being taken off of

medical care and placed on palliative care alone.” Id. at 9.

      Appellant essentially asks this Court to reassess the credibility of Dr.

Huddle and any inconsistencies between the two autopsy reports in

Appellant’s favor.    “However, it is well settled that th[is] Court cannot

substitute its judgment for that of the trier of fact.” Gibbs, 981 A.2d at 282

(citation omitted).   The jury heard Dr. Huddle’s testimony regarding her

review of Dr. Zezulak’s report and the reasons why Dr. Huddle came to a

different conclusion regarding Victim’s cause of death. The jury additionally

had the opportunity to review both the report prepared by Dr. Zezulak and

the report prepared by Dr. Huddle. In rendering its verdict, the jury clearly

credited Dr. Huddle’s testimony and report, which “left no doubt that

[A]ppellant’s conduct” of stomping on Victim’s head “started an unbroken

chain of causation which led to [Victim’s] death.”       Commonwealth v.

Roberson, 403 A.2d 544, 545 (Pa. 1979) (citations omitted). Accordingly,

the trial court did not abuse its discretion in denying Appellant’s weight

claim.

      Judgment of sentence affirmed.




                                    - 12 -
J-A09035-20

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/18/2020




                          - 13 -